AMENDED ORDER
PER CURIAM.
On consideration of this court’s October 3, 2001, order to show cause, appellant’s unopposed motion to extend time to file reply brief, the lodged reply brief, and appellant’s counsel’s motion to withdraw for business reasons, it is
ORDERED that appellant’s unopposed motion to extend time to file reply brief is granted and the Clerk shall file the lodged reply brief. It is
FURTHER ORDERED that appellant’s counsel’s motion to withdraw for business reasons is granted. It is
*664FURTHER ORDERED that this appeal is hereby dismissed for lack of jurisdiction as being taken from a non-appealable order. See Smith v. United States, 686 A.2d 537 (D.C.1996), cert. denied, 522 U.S. 839, 118 S.Ct. 115, 139 L.Ed.2d 67 (1997); Taylor v. United States, 603 A.2d 451 (D.C.), cert. denied, 506 U.S. 852, 113 S.Ct. 155, 121 L.Ed.2d 105 (1992).